Case 3:19-cv-00857-B Document9 Filed 04/25/19 Pagelof9 PagelD 108

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

SECURITIES AND EXCHANGE COMMISSION :
Plaintiff,

v. , : Civil Action No.; 3:19-cv-00857-B
MICHAEL ALLEN DUKE,
MARTIN DELAINE LEWIS,
MARK CHRISTOPHER PARMAN,
KENNETH EDWARD SHELTON, AND
BILLY RAY STATHAM, JR.,

Defendants.

 

FINAL JUDGMENT AS TO DEFENDANTS MICHAEL ALLEN DUKE, MARTIN
DELAINE LEWIS, MARK CHRISTOPHER PARMAN, KENNETH EDWARD
SHELTON, AND BILLY RAY STATHAM, JR.

The Securities and Exchange Commission having filed a Complaint, and Defendants
Michael Allen Duke, Martin Delaine Lewis, Mark Christopher Parman, Kenneth Edward
Shelton, and Billy Ray Statham, Jr., (collectively, “Defendants”) having each entered a general
appearance; consented to the Court’s jurisdiction over them and the subject matter of this action;
consented to entry of this Final Judgment without admitting or denying the allegations of the
Complaint (except as to jurisdiction and except as otherwise provided herein in paragraph VIII);
waived findings of fact and conclusions of law; and waived any right to appeal from this Final
Judgment:

1,
ITIS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the

Exchange Act [15 U.S.C. § 780(a)(1)] by making use of the mails or any means or
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page2of9 PagelD 109

instrumentality of interstate commerce to effect transactions in or induce or attempt to induce the
purchase or sale of securities while they, or anyone hired by them to effect transactions in or
induce or attempt to induce the purchase or sale of securities, are not registered with the
Commission as a broker or dealer or while they, or anyone hired by them to effect transactions in
or induce or attempt to induce the purchase or sale of securities, are not associated with an entity
registered with the Commission as a broker or dealer.

IT 1S FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
agents, servants, employees, and attorneys of Defendants; and (b) other persons in active concert
or participation with Defendants or with anyone described in (a).

Il.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Duke,
Lewis, Parman, and Shelton are permanently restrained and enjoined from violating Section 5 of
the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e] by, directly or indirectly, in the
absence of any applicable exemption:

(a) unless a registration statement is in effect as to a security, making use of
any means or instruments of transportation or communication in interstate
commerce or of the mails to sell such security through the use or medium
of any prospectus or otherwise;

(b) unless a registration statement is in effect as to a security, carrying or

causing to be carried through the mails or in interstate commerce, by any
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page 3of9 PagelD 110

means or instruments of transportation, any such security for the purpose
of sale or for delivery after sale, or;

(c) making use of any means or instruments of transportation or
communication in interstate commerce or of the mails to offer to sell or
offer to buy through the use or medium of any prospectus or otherwise any
security, unless a registration statement has been filed with the
Commission as to such security, or while the registration statement is the
subject of a refusal order or stop order or (prior to the effective date of the
registration statement) any public proceeding or examination under
Section 8 of the Securities Act [15 U.S.C, § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
agents, servants, employees, and attorneys of each of Defendants Duke, Lewis, Parman, and
Shelton; and (b) other persons in active concert or participation with any of Defendants Duke,
Lewis, Parman, and Shelton or with anyone described in (a),

Ill,

IT 1S HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants Duke,.Lewis, Parman, and Shelton are permanently restrained and enjoined from
violating Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale of any
security by the use of any means or instruments of transportation or communication in interstate
commerce or by use of the mails, directly or indirectly, to obtain money or property by means of

any untrue statement of a material fact or any omission of a material fact necessary in order to
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page4of9 PagelD 111

make the statements made, in light of the circumstances under which they were made, not
misleading,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
agents, servants, employees, and attorneys of each of Defendants Duke, Lewis, Parman, and
Shelton; and (b) other persons in active concert or participation with any of Defendants Duke,
Lewis, Parman, and Shelton or with anyone described in (a).

lV.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are each
permanently restrained and enjoined from directly or indirectly, including, but not limited to,
through any entity owned or controlled by any of them, soliciting any person or entity to
purchase or sell any secutity.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
agents, servants, employees, and attorneys of Defendants and (b) other persons in active concert
or participation with Defendants or with anyone described in (a).

V,

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants are each permanently barred from participating in an offering of penny stock,
including engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading,

or inducing or attempting to induce the purchase or sale of any penny stock, A penny stock being
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page5of9 PagelD 112

any equity security that has a price of less than five dollars, except as provided in Exchange Act

Rule 3a51-1 [17 C.F.R, § 240.3a51-1].

Vi

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that:

(a)

(b)

(¢)

(d)

(e)

)

Defendant Duke is liable for disgorgement of $109,257.59, representing profits
gained as a result of the conduct alleged in the Complaint, together with
prejudgment interest thereon in the amount of $4,436.29;

Defendant Lewis is liable for disgorgement of $20,395.23, representing profits
gained as a result of the conduct alleged in the Complaint, together with
prejudgment interest thereon in the amount of $828.13;

Defendant Parman is liable for disgorgement of $131,671.99, representing profits
gained as a result of the conduct alleged in the Complaint, together with
prejudgment interest thereon in the amount of $5,549.43;

Defendant Shelton is liable for disgorgement of $760,577.20, representing profits
gained as a result of the conduct alleged in the Complaint, together with
prejudgment interest thereon in the amount of $30,882.46;

Defendant Statham is liable for disgorgement of $13,300.00, representing profits
gained as a result of the conduct alleged in the Complaint, together with
prejudgment interest thereon in the amount of $540.04;

Defendant Duke is liable for a civil penalty in the amount of $45,000.00 pursuant
to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of

the Exchange Act [15 U.S.C. § 78u(d)@G)];
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page6of9 PagelD 113

(g) Defendant Lewis is liable for a civil penalty in the amount of $5,000.00 pursuant
to Section 20(d) of the Securities Act [15 U.S.C, § 77t(d)] and Section 21(d)(3) of
the Exchange Act [15 U.S.C. § 78u(d)(3)};

(h} Defendant Parman is liable for a civil penalty in the amount of $65,000.00
pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section
21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)];

(i) Defendant Shelton is liable for a civil penalty in the amount of $150,000.00
pursuant to Section 20(d) of the Securities Act [15 U.S.C, § 77t(d)] and Section
21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]; and,

(i) Defendant Statham is liable for a civil penalty in the amount $2,500.00 pursuant
to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)@3)};

Defendants shall satisfy their obligation by paying, as set forth above, to the Securities

and Exchange Commission within 14 days after entry of this Final Judgment.

Defendants may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www, sec, gov/about/offices/ofm.htm, Defendants may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch

6500 South MacArthur Boulevard
Oklahoma City, OK 73169
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page 7of9 PagelD 114

and shal! be accompanied by a letter identifying the case title, civil action number, and name of
this Court; the Defendant’s name, as identified a defendant in this action; and specifying that
payment is made pursuant to this Final Judgment.

Defendants shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making such payment,
each of the Defendants relinquishes all legal and equitable right, title, and interest in such funds
and no part of the funds shall be returned to any Defendants.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt (and/or through other collection procedures authorized by
law) at any time after 14 days following entry of this Final Judgment. Defendants shall pay post
judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission
shall hold the funds, together with any interest and income earned thereon (collectively, the
“Pund”), pending further order of the Court.

The Commission may propose a plan to distribute the Fund subject to the Court’s
approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain
jurisdiction over the administration of any distribution of the Fund. If the Commission staff
determines that the Fund will not be distributed, the Commission shall send the funds paid
pursuant to this Final Judgment to the United States Treasury.

Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendants shall not, after offset or reduction of any award of compensatory
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page8of9 PagelD 115

damages in any Related Investor Action based on Defendants’ payment of disgorgement in this
action, argue that they are entitled to, nor shall they further benefit by, offset or reduction of such
compensatory damages award by the amount of any part of any Defendant’s payment of a civil
penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such a
Penalty Offset, Defendants shall, within 30 days after entry of a final order granting the Penalty
Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall
not be deemed an additional civil penalty and shall not be deemed to change the amount of the
civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
Action” means a private damages action brought against any Defendant by or on behalf of one or
more investors based on substantially the same facts as alleged in the Complaint in this action.
VIL

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consents of the
Defendants are incorporated herein with the same force and effect as if fully set forth herein, and
that Defendants shall comply with all of the undertakings and agreements set forth therein.

VI.

IT 18 FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes
of exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. § 523], the
allegations in the complaint are true and admitted by Defendants, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendants of the

 
Case 3:19-cv-00857-B Document9 Filed 04/25/19 Page9of9 PagelD 116

federal securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code [11 U.S.C, § 523(a)(19)].
IX.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

SO ORDERED.

Dated: Ari/ 25°, 2019,

JANEJ. BOYLE
JED SVATES DISTRICT JUDGE

 
